Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 22 July 2019.  In virtue of this communication, claims 1-15 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 7/22/2019, 4/29/2020, 7/7/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The RU2065354 is not being considered as only bibliographic data was provided with no citation or abstract of relevance to the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the language “an actuator is to move” is unclear.  It will be assumed for further prosecution that “used” is between “is” and “to”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Kansas et al. (Publication No.: US 2021/0200061 A1, herein known as Kansas) in view of Wu et al. (Patent No.: US 8,531,832 B2, herein known as Wu).
The applied reference (Kansas) has a common assignee and a single inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

With respect to claim 1, Kansas discloses a view shutter (Fig. 2), comprising: 
a slider to move along a bezel of an electronic device between an open position and a closed position (ferromagnetic cover 201); 
a camera aperture disposed on the slider (245), the camera aperture to be aligned with a camera (222) disposed behind the slider if the slider is in the open position, and the slider to obstruct a view of the camera if in the closed position; and
a first holding magnet coupled to the bezel and a second holding magnet coupled to the bezel (204-1 and 204-M; [0026]-[0027]).
Kansas does not disclose a slider magnet disposed on the slider (the slider itself is ferromagnetic).
Wu teaches using a slider with an inbuilt magnet to assist in sliding between the two magnets in the bezel for the open and blocked positions (magnet 16a; Fig. 2 as a non-limiting example).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shutter of Kansas by utilizing a magnet inside the slider rather than forming the entire slider out of a ferromagnetic material as taught by Wu as a design choice with known advantages and disadvantages.  With a magnet, only a smaller portion of the slider needs to be pulled by the bezel magnets to hold in positions, and permanent magnets, depending on their size and strength, generally generate a stronger pull/repelling force than solely a ferromagnetic material, increasing the holding forces at either position.

With respect to claim 2, the combination of Kansas and Wu further discloses a shutter wherein the camera aperture is to be moved out of alignment with the camera as the slider is moved from the open position to the closed position (best described in Kansas [0042], although both references teach moving the slider to a blocked or open position).

With respect to claim 3, the combination of Kansas and Wu further discloses a shutter wherein the first holding magnet and the second holding magnet are fixedly coupled to the bezel such that the slider and slider magnet move relative to the bezel, the first holding magnet, and second holding magnet (how both devices work).

With respect to claim 4, the combination of Kansas and Wu further discloses a shutter wherein the first holding magnet and the second holding magnet are oriented so as to both be magnetically attracted to the slider magnet (combination of Wu Fig. 3C; Column 3 lines 33-40).

With respect to claim 5, the combination of Kansas and Wu further discloses a shutter wherein the first holding magnet is to hold the slider in the open position through magnetic attraction to the slider magnet if the slider is disposed in the open position, and the second holding magnet is to hold the slider in the closed position through magnetic attraction to the slider magnet if the slider is disposed in the closed position (combination of Wu Fig. 3C; Column 3 lines 33-40).

With respect to claim 6, the combination of Kansas and Wu does not disclose a shutter wherein the slider is disposed behind the bezel, within a display portion of the electronic device (Kansas slider is recessed in the bezel itself).
Wu further teaches placing the slider behind the bezel (see embodiments in Figs. 5D, 5E, 6D and 6E).
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to further modify the shutter of Kansas by arranging the slider behind the bezel as taught by Wu to protect it from impact damage to the device when stowed as seen in Figs. 6D and 6E, for example.

With respect to claim 7, the combination of Kansas and Wu does not disclose a shutter wherein the bezel is disposed in between the slider and a cover glass of the display portion (no cover glass is shown in either reference).
However, Examiner is taking Official Notice that this would be the case in the above claim 6 combination depending on the design of the laptop.  Laptops with cover glass are known, for instance with touch-screen interfaces (as noted for claim 12 below as well) can come with cover glass to prevent damage to the touch-sensitive materials, and arranged on top of the bezel, and therefore would place the bezel of claim 6 between the cover glass and slider.

With respect to claim 8, see 112 rejection above.  While the combination does not explicitly disclose an actuator used to move the magnet via a magnetic force, based on the inherent properties of the device one could easily and readily used to do so (there is nothing in the combination to prevent a user from waving a magnetic element over the slider and moving it, rather than just their finger as generally intended).

With respect to claim 9, the combination of Kansas and Wu discloses a display portion for an electronic device, comprising: 
a display having a bezel (Kansas: laptop; [0019]); 
a bezel aperture disposed in the bezel (Kansas: aperture aligned with the camera in Fig. 2); 
a camera disposed behind the bezel and aligned with the bezel aperture (Kansas: camera 222); and 
a view shutter, comprising: a slider disposed in between the bezel and the camera, the slider to move along the bezel between an open position and a closed position; a camera aperture disposed on the slider, the camera aperture to be aligned with the camera and the bezel aperture if the slider is in the open position, and the slider to obstruct a view of the camera through the bezel aperture if the slider is in the closed position; a slider magnet fixed to the slider; and a first holding magnet fixedly coupled to the bezel and a second holding magnet fixedly coupled to the bezel (see rejection of claim 1 above), 
wherein the slider magnet is magnetically attracted to both the first holding magnet and the second holding magnet (see rejection of claim 4 above).

With respect to claims 10, 11, and 12, see rejection of claims 5 and 7 above.

With respect to claim 13, the combination of Kansas and Wu further discloses an electronic device comprising: a display portion, comprising: a display having a bezel; a bezel aperture disposed on the bezel; a cover glass covering the display, the bezel, and the bezel aperture; and a camera disposed behind the bezel; a view shutter, comprising: a slider disposed in between the bezel and the camera, the slider movable between an open position, exposing the camera, and a closed position, blocking the camera: a camera aperture disposed on the slider; a slider magnet fixed to the slider; and a first holding coupled to the bezel, and a second holding magnet coupled to the bezel (see rejection of claim 11 above).
The combination of Kansas and Wu does not disclose a stylus having a magnetic actuator attracted to the slider magnet.
However, stylus having magnetic actuators are known in the art to ensure a locked position (see Immel, cited in full below, which describes in [0015] that part of the stylus, terminals 110, may be magnetically-attractable to connect with the stylus charger), and due to the magnetic nature of magnets, could be inherently attracted or repelling with the slider magnet.
As there is no physical connection or direct relation between the slider and stylus, it would have been obvious to one of ordinary skill in the art that any magnetically charged stylus could perform the actuation as described with the combination of Kansas and Wu (such as the one described in Immel).

 With respect to claim 14, the combination of Kansas and Wu further discloses an electronic device further comprising an input portion hingeably engaged with the display portion such that the display portion and the input portion form a notebook computer (known configuration of laptops as described in Kansas [0019] or shown in Wu Fig. 1, the keyboard being the input portion).

With respect to claim 15, the combination of Kansas and Wu further discloses an electronic device wherein the electronic device is a tablet computer (known configuration of laptops as described in Kansas [0019] or shown in Wu Fig. 1, the keyboard being the input portion).
Examiner is taking Official Notice that laptop computers with touch-screen displayers are known and would be readily modifiable with the slider of the combination.





Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Immel et al. (Publication No.: US 2015/0378455 A1) discloses a stylus with a magnetic member.
Leimer (Publication No.: US 2019/0179212 A1) discloses a slider with a finger indentation.
Durand (Publication No.: US 2019/0102519 A1) discloses a slider with an aperture opening to place a targeting reticle over the camera lens.
Chen et al. (Publication No.: US 2018/0004068 A1) discloses a rotating slider that covers the aperture.
Gustaveson, II (Publication No.: US 2017/0329206 A1) discloses a ferromagnetic slider drawn towards two holding magnets to reveal or cover an aperture.
Huang et al. (Publication No.: US 2010/0102979 A1) discloses a rotating slider with an aperture opening that is aligned with the aperture in the open position and not aligned in the closed position.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
9/11/2021